Citation Nr: 0512770	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-34 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a laminectomy and diskectomies from the third 
lumbar vertebra (L3) to the first sacral segment (S1), 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for deep venous 
thrombosis (DVT) of the left lower extremity, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The January 2002 rating decision that is being appealed 
indicated the veteran had active military service from 
December 1969 to December 1975 and from October 1977 to 
February 1989.  In his initial claim application, VA Form 21-
526e, however, received in February 1989, the veteran also 
listed additional active service from October 1966 to October 
1969.

As indicated, the current appeal to the Board of Veterans' 
Appeals (Board) arose from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his November 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
often called a travel Board hearing.  But in June 2004 
he withdrew that request in writing.  38 C.F.R. § 20.704(e) 
(2004).

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law on November 9, 2000, and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  


The VCAA and implementing regulations also require that VA 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  This includes notifying the claimant of the 
evidence he is personally responsible for submitting and what 
evidence VA will obtain for him, if identified.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VCAA is potentially applicable to all claims pending or 
filed after the date of its enactment.  Holliday v. Principi, 
14 Vet. App. 280 (2001); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); and Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 
2000). 

The VCAA and implementing regulations were already in effect 
when the veteran filed his claim in December 2000.  The RO 
notified him of the VCAA in a June 2001 letter, but only 
concerning his claim for service connection for diabetes 
mellitus allegedly the result of exposure to herbicides 
(specifically, Agent Orange).  The RO denied this claim in 
the January 2002 rating decision at issue.  The RO 
also denied his claims for ratings higher than 10 percent for 
his low back disability involving L3-S1 and for the DVT 
affecting his left lower extremity.  But he only appealed the 
latter two claims, not the one for diabetes.  38 C.F.R. 
§ 20.200.  And the VCAA is equally applicable to these latter 
claims.

In this regard, together with his December 2000 claim the 
veteran submitted some private clinical records.  These 
include an October 2000 report of lumbar spine 
X-rays from the Medical Center at Bowling Green and a 
November 2000 statement from a private nurse attesting to 
treatment for the service-connected spinal disorder and the 
DVT of the left lower extremity.

While the RO has obtained VA outpatient treatment records 
from 1997 to September 2003, no attempt has been made to 
obtain relevant private clinical records.  

Additionally, in his notice of disagreement (NOD) and VA Form 
9, the veteran challenged the adequacy of the July 2001 VA 
orthopedic examination.  He has not been provided a VA 
neurology examination for many years, in fact since May 1989.  
This is important to note because his service-connected low 
back disorder has been assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral 
disc syndrome (IVDS).  The criteria for rating IVDS were 
amended on September 23, 2002, however.  So as of September 
23, 2002, both the RO and the Board must consider the revised 
criteria of DC 5293.

To complicate matters even further, the rating criteria for 
evaluating 
service-connected spinal disabilities, other than IVDS, were 
amended effective September 26, 2003, and the Diagnostic 
Codes (DCs) were renumbered (the old DC 5293 is now DC 5243 
and the old DC 5295 is now DC 5237).

The RO cited these revisions in the September 2003 Statement 
of the Case (SOC).

Since, however, the revised criteria provide for possible 
evaluation on the basis of combining separate ratings for 
orthopedic and neurological manifestations, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his low back disorder and 
DVT of the left lower extremity.  Ask him to 
complete and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider since military service that 
are not already on file.  



This should include all private clinical records 
of treatment, evaluation or hospitalization for 
his low back disorder and DVT of the left lower 
extremity from the Medical Center at Bowling Green 
and from Corpcare (where the nurse who submitted 
the November 2000 statement is apparently 
affiliated).  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

2.  Also obtain all relevant records of VA 
outpatient treatment (VAOPT) since September 2003, 
which are not already on file.  

3.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies, with motion measured to the 
nearest five degrees in all ranges of motion.  The 
examiner should also comment on whether the 
veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or more 
of vertebral body height.

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  As well, schedule the veteran for a VA 
neurology examination to assess the severity of 
his service-connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also 
indicate whether the veteran has sciatic 
neuropathy with characteristic pain.  If he does, 
the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  



All other neurological manifestations of the 
service-connected IVDS, including any effect on 
peripheral nerves of the lower extremities other 
than the sciatic nerve, should be recorded, to 
include recording the impact on function and the 
degree of severity of such neurological 
impairment, if any.  

5.  Schedule the veteran for a VA vascular 
examination, too, to assess the severity of his 
service-connected DVT of the left lower extremity.  
The examiner should also comment on whether the 
veteran has edema of this extremity and, if so, 
whether it is intermittent or persistent and 
incompletely relieved by elevation; whether the 
veteran has aching or fatigue in this leg after 
prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression 
hosiery; or whether he has stasis pigmentation, 
eczema, subcutaneous induration, and persistent 
ulceration.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

6.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed to 
properly rate the low back disability and DVT of 
the left lower extremity, take corrective action.  
38 C.F.R. § 4.2 (2004).  See also Stegall v. West, 
11 Vet. App. 268 (1998).



7.  Then readjudicate the claims.  If the benefits 
sought on appeal are not granted to the veteran's 
satisfaction, prepare a supplemental statement of 
the case (SSOC) and send it to him and his 
representative.  Give them time to respond to it.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


